ACCEPTED
                                                                              01-15-00613-CV
                                                                   FIRST COURT OF APPEALS
                                                                           HOUSTON, TEXAS
                                                                         8/17/2015 7:10:10 PM
                                                                        CHRISTOPHER PRINE
                                                                                       CLERK

                          N0. 01-15-00613-CV

                                                             FILED IN
                      IN THE COURT OF APPEALS         1st COURT OF APPEALS
                                                          HOUSTON, TEXAS
                                                      8/17/2015 7:10:10 PM
                       FOR THE FIRST DISTRICT         CHRISTOPHER A. PRINE
                                                              Clerk
                        OF TEXAS AT HOUSTON


                       IN THE INTEREST OF
                     M.C.M., AKA B.G.M., CHILD



                          M.M., APPELLANT

                                   VS.

            DEPARTMENT OF FAMILY & PROTECTIVE
                   SERVICES, APPELLEE



                         ON APPEAL FROM
                    THE 314TH DISTRICT COURT OF
                       HARRIS COUNTY, TEXAS
                 TRIAL COURT CAUSE NO. 2014-03160J



  NOTICE OF APPEARANCE OF APPELLATE COUNSEL AND
       APPELLANT’S UNOPPOSED MOTION FOR FIRST
     EXTENSION OF TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

     COMES NOW DONALD M. CRANE (“appellate counsel”),

appointed attorney ad litem on appeal for Appellant, M.M., respondent


                            Page 1 of 6
mother, and hereby files this notice of appearance of appellate counsel

and unopposed motion for first extension of time to file appellant’s

brief, and in support thereof would respectfully show as follows:



                                      I.

      Appellant’s parental rights were terminated by a Decree for

Termination signed by the Honorable John F. Phillips, Presiding

Judge, 314th District Court of Harris County, Texas, and entered June

30, 2015, Cause No. 2014-03160J, styled “In the Interest of M.C.M.,

aka B.G.M., Child;     In the District Court of Harris County, 314th

Judicial District.”




                                      II.

      Appellant is presumed indigent and may proceed without

advance payment of costs as provided by Tex. R. App. P. 20.1(a)(3).




                              Page 2 of 6
                                        III.

        This is an accelerated appeal. Appellant’s brief is due August 17,

2015.

        The undersigned is requesting an extension of time up to and

including September 16, 2015, to prepare and file appellant’s brief

citing the undersigned’s desire for additional time to review the record

(and any supplementation) in this appeal.

        Appellate counsel was not the attorney of record in the

underlying cause.

         Further, appellate counsel would show that good cause exists to

grant the requested extension of time as he also is preparing the

appellant’s brief in Cause No. 01-15-00571-CV; styled: In the Interest

of A.G. and F.G., Children, said brief being due August 24, 2015, absent

request for a first extension.

        Additionally,   appellate   counsel    will   be   making   several

appearances in the district and probate courts of Harris County, Texas

over the next several weeks.

        Finally, this motion to extend time is filed in conformity with

Tex. R. App. P. 10.5.




                                 Page 3 of 6
      WHEREFORE, PREMISES CONSIDERED, M.M., Appellant,

prays that the Court take notice that Donald M. Crane has been

appointed her appellate counsel and, further, grant her unopposed

motion for first extension of time to file appellant’s brief up to and

including September 16, 2015, as set forth above. Appellant prays for

general relief.

                                           Respectfully submitted,

                                           /s/ Donald M. Crane
                                           Donald M. Crane
                                           810 South Mason Road, Suite
                                           350
                                           Katy, Texas 77450
                                           Telephone (281) 392-6611
                                           Facsimile (281) 392-5383
                                           State Bar No. 05005900

                                           donmcrane@gmail.com

                                           ATTORNEY AD LITEM ON
                                           APPEAL FOR
                                           APPELLANT M.M.




                             Page 4 of 6
                    CERTIFICATE OF CONFERENCE

This motion is unopposed.


                                     /s/ Donald M. Crane
                                     Donald M. Crane




                    CERTIFICATE OF SERVICE

      I hereby certify that on this 17th day of August, 2015, a true and
correct copy of the foregoing Notice of Appearance of Appellate
Counsel and Unopposed Motion for First Extension of Time to File
Appellant’s Brief was served in accordance with the TRAP.

      1.    Marc A. Ritter
            Assistant County Attorney
            1019 Congress Avenue, 15th Floor
            Houston, Texas 77002-1700
            (713) 437-4700 fax

      2.    Daryl Longworth
            1385 FM 359, Suite 308
            Richmond, Texas 77406
            (832) 363-1230 fax

      3.    John R. Millard
            1 Sugar Creek Center Boulevard, Suite 925
            Sugar Land, Texas 77478
            (888) 501-6580 fax

      4.    Kevin H. George
            440 Louisiana Street, Suite 1130
            Houston, Texas 77002
            (000) 000-0000 fax



                               Page 5 of 6
5.   Julia Rangel, CSR
     Texas CSR 6412
     Official Court Reporter
     314th District Court
     1200 Congress, 5th Floor
     Houston, Texas 77002
     (000) 000-0000 fax



                                    /s/ Donald M. Crane
                                    Donald M. Crane




                      Page 6 of 6